929 F.2d 692Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Danny Gerald DAVIS, Plaintiff-Appellant,v.W. Lee YOUNGBLOOD, Defendant-Appellee.Danny Gerald DAVIS, Plaintiff-Appellant,v.Eddie ZOLLAR;  Pamela Davis;  Jerry F. Rivers, Defendants-Appellees.
Nos. 90-6203, 90-7411.
United States Court of Appeals, Fourth Circuit.
Submitted March 4, 1991.Decided March 21, 1991.

Appeals from the United States District Court for the District of South Carolina, at Florence.  Clyde H. Hamilton, District Judge.  (CA-90-2319-15H-4;  CA-90-2320)
Danny Gerald Davis, appellant pro se.
D.S.C.
AFFIRMED AS MODIFIED.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Danny Gerald Davis appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinions accepting the recommendation of the magistrate judge discloses that these appeals are without merit.  We note, however, that the dismissals in these cases should have been without prejudice.*   Accordingly, we modify the judgments of the district court, pursuant to 28 U.S.C. Sec. 2106, to reflect that the dismissals of these actions are without prejudice, and affirm as modified on the reasoning of the district court.  Davis v. Youngblood, CA-90-2319-15H-4 (D.S.C. Dec. 7, 1990);  Davis v. Zollar, CA-90-2320 (D.S.C. Dec. 7, 1990).  We deny Davis' "motion for summary judgment" and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED


*
 The jurisdictional defense that requires dismissal of No. 90-6203 serves to bar only an action brought pursuant to 42 U.S.C. Sec. 1983.  The fact that Davis must first exhaust the claims presented in No. 90-7411 does not bar future assertion of these claims in a Sec. 1983 action